Citation Nr: 0212363	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  02-09 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to a temporary total convalescent rating under 38 
C.F.R. § 4.30, based on the need for convalescence following 
hospitalization in January 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1943.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2000 
rating decision.  

The record shows that the veteran's motion to advance his 
case on the docket of the Board was granted in September 2002 
pursuant to the provisions of 38 U.S.C.A. § 7107 and 38 
C.F.R. § 20.900(c).

In statements dated in September 2002, the veteran's 
representative raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  Since this issue has not 
been adjudicated, and is not inextricably intertwined with 
the issue on appeal (see Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991), it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All notification and development action needed for a fair 
disposition of the claim on appeal has been accomplished.  

2.  Service connection is in effect for status post heart 
valve replacement for chronic endocarditis.

3.  The veteran was admitted to a private medical facility on 
January 16, 1999 for dizziness and chest pressure; after a 
permanent pacemaker was implanted on January 18, 1999, the 
veteran was discharged with visiting nurse home care on 
January 21, 1999.

4.  The veteran informal claim for a temporary total 
evaluation for convalescence based on private hospitalization 
from January 16, 1999 to January 21, 1999 was made via 
telephone call to the RO on January 27, 2000, more than one 
year after hospitalization and medical procedure upon which 
the veteran's alleged need for convalescence is based.  

5.  The veteran submitted private medical records of the 
January 1999 hospitalization to the RO in February 2000.


CONCLUSION OF LAW

Because there is no legal authority that would authorize 
retroactive payment of increased compensation benefits under 
the circumstances of this case, the veteran's claim for a 
temporary total evaluation for convalescence following 
hospitalization in January 1999 is without legal merit.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.400, 4.30 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  See also 
VAOPGCPREC 11-00 (Nov. 27, 2000); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

In this case, the Board determines that the VCAA and its 
implementing regulations do not preclude the Board from 
proceeding to an adjudication of this claim, as the 
requirements of the new legal authority have essentially been 
satisfied.  

In this regard, the Board notes that by virtue of the May 
2000 Statement of the Case, the veteran and his 
representative have been advised of the laws and regulations 
governing the claim and the reasons for the denial of the 
claim; hence, they have been given notice of the information 
and evidence needed to substantiate the claim, and have been 
afforded full opportunity to present such information and 
evidence.  Moreover, and most significantly, because there is 
no indication whatsoever that the exists any evidence which, 
if secured, would alter the facts upon which this appeal 
turns, the Board finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is not here at issue.  See 
Quartuccio v. Principi, No. 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

In the case at hand, service connection is in effect for 
status post heart valve replacement for chronic endocarditis.  
On January 16, 1999, the veteran was admitted to Cape Cod 
Hospital with dizziness and chest pressure.  
Electrocardiogram revealed a third degree AV block with left 
bundle branch block.  The veteran's history of aortic valve 
replacement was noted and pacemaker implantation was 
recommended.  A permanent pacemaker was implanted on January 
18, 1999.  The veteran tolerated the procedure without 
complications.  He was discharged with visiting nurse home 
care on January 21, 1999.

On January 27, 2000, in a telephone call with the RO, the 
veteran claimed entitlement to a temporary total rating for 
convalescence from his pacemaker surgery in January 1999.  On 
January 28, 2000, the veteran submitted copies of his 
hospitalization records from Cape Cod Hospital; these were 
received by the RO in February 2000.

In a statement received by the RO in November 2000, the 
veteran acknowledged that his hospitalization was from 
January 16, 1999 to January 21, 1999 and that his "request 
for a temporary evaluation was received by the VA on 
1/27/2000."  He indicated that he had "sent it thru [sic] 
the Am[erican] Legion."

In a statement received by the RO in July 2002, the veteran 
stated that he was discharged from the hospital on January 
21, 1999, and his "original request" for a temporary total 
rating was "written on 1/25/2000 and received by the VA on 
1/27/2000."

A temporary total rating may be assigned for a period of one, 
two, or three months if at least one month of convalescence 
is necessitated by surgery for a service-connected 
disability, with such benefits payable from the date of 
entrance into the hospital or the date of outpatient 
treatment for the period in question.  See 38 C.F.R. § 4.30.

The veteran has correctly observed that the criteria for 
assignment of a temporary total rating for convalescent 
purposes do not include any specific time period for filing a 
claim.  However, because, in this case, the veteran filed a 
claim for such benefits such a long time after the 
hospitalization and medical procedure upon which he asserts 
his entitlement is based, the Board must (like the RO), 
consider the law and regulations governing the award and 
payment of the increased compensation benefits the veteran 
seeks.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a).  
The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement to a 
benefit.  38 C.F.R. § 3.1(p). 

When an informal communication is filed which expresses an 
intent to apply for one or more benefits, such a 
communication will be considered an informal claim, and an 
application form will be forwarded to the claimant which, if 
completed and received within a year from the date it was 
sent to the claimant, will be considered filed as of the date 
of receipt of the informal communication.  38 C.F.R. § 3.155.  
An informal claim is any communication or action indicating 
an intent to apply for one or more VA benefits.  The 
communication may be from the claimant, the representative, a 
Member of Congress or anyone acting as next friend of a 
claimant who is not sui juris.  Id; see also Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on a claim for increase will 
be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  It is specifically 
otherwise provided in only one instance: an increased award 
will be effective the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
the application for the increased award is received within 
one year from such date.  38 U.S.C.A. § 5100(b)(2); 38 C.F.R. 
§ 3.400(o)(2) (Emphasis added).

The evidence of record shows that the veteran did not file 
any claim for a temporary total rating based upon the need 
for convalescence following the January 1999 hospitalization 
and surgical procedure until his phone call of January 27, 
2000.  However, this is more than one year after the 
hospitalization and medical procedure upon which the 
veteran's alleged need for convalescence is based (for 
effective date purposes, when the veteran's entitlement 
arose).  Therefore, even assuming, arguendo, that the veteran 
otherwise met the criteria for a temporary total rating for 
convalescent purposes based upon his January 16, 1999 to 
January 21, 1999 hospitalization, there is no legal authority 
that would authorize retroactive award and payment of 
increased compensation benefits where entitlement arose more 
than one year prior to the filing of the claim.  (Emphasis 
added).  [Parenthetically, the Board notes that, contrary to 
the veteran's assertions that he submitted his claim through 
a veteran service organization on January 25, 2000, the 
record simply does not establish that any claim for a 
temporary total rating (formal or informal) was filed with VA 
prior to January 27, 2000.  In any event, the January 25, 
2000 date would still be more than one year after the 
veteran's alleged entitlement to a temporary total rating 
arose.]  

While the Board also notes that a report of hospitalization 
may be accepted as a claim for increase, here, the 
hospitalization was in a non-VA facility for which VA 
maintenance was not authorized.  Hence, the date of receipt 
of the private medical records, and not the date of the 
medical treatment and hospitalization reflected therein, 
controls.  See 38 C.F.R. § 3.157(b)(1),(2).  Because, in this 
case, the January 1999 hospital reports were received by the 
RO in February 2000 (after the veteran's January 2000 
telephone call to the RO), this evidence does not serve to 
establish an earlier date of claim.  

Since the veteran did not claim entitlement to increased 
compensation benefits based upon the need for convalescence 
until more than one year after his alleged entitlement to 
such benefits arose, his claim does not fall within the 
exception to the general rule that an award of increased 
benefits shall not be effective prior to the date of receipt 
of the application therefor.  As there is, thus, no basis for 
award and payment of the increased compensation benefits the 
veteran now seeks, the law, and not the facts, is 
dispositive, and the Board must deny the claim as without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



ORDER

A temporary total evaluation for convalescence following 
hospitalization in January 1999 is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

